Citation Nr: 0716126	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon

THE ISSUES

1.  Entitlement to a special home adaptation grant or to 
specially adapted housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had verified active military service from 
November 1985 to July 1987.  He also appears to have had 
active military service from March 1983 to May 1983, though 
this has not been verified.  This case comes to the Board of 
Veterans' Appeals (Board) from a September 2004 rating 
decision. 


FINDINGS OF FACT

1.  The veteran is service connected for a lumbar spine 
disability (rated at 60 percent), a headache disability 
(rated at 30 percent), a cervical spine disability (rated at 
20 percent), and a scar of the left ilium (rated as 
noncompensably disabling); the combined rating is 80 percent.  
He has also been awarded a total disability rating based on 
individual unemployability (TDIU), effective March 1994.

2.  The evidence is relative equipoise as to whether the 
veteran has effectively lost use of both lower extremities 
(including the feet) such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have been met. 
38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.809, 3.809a (2006).

2.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or other conveyance and/or 
adaptive equipment have been met. 38 U.S.C.A. § 3901 (West 
2002); 38 C.F.R. §§ 3.350, 3.808, 4.21, 4.63 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Specially adapted housing

For assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to:

1) the loss, or loss of use, of both 
lower extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes or a wheelchair; or 

2) blindness in both eyes, having only 
light perception, plus the loss of use of 
one lower extremity; or 

3) the loss, or loss of use, of one lower 
extremity together with the residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; 
or 

4) the loss, or loss of use, of one lower 
extremity together with the loss, or loss 
of use, one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.  

38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(a).  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d).

The veteran hyperextended his neck in a motor vehicle 
accident in July 1987 (while on active duty).  He 
subsequently developed cervical strain and low back pain with 
muscle contraction headaches.  He is service connected for 
spondylolysis L5-S1 with history of herniated nucleus 
pulposus L4-5, status post laminectomy and arthrodesis L5 to 
sacrum, and anterior lumbar diskectomy and interbody fusion 
L4-5 (rated at 60 percent), muscle contraction headaches 
(rated at 30 percent), cervical strain with osteoarthritis 
(rated at 20 percent), and a scar of the left ilium (rated as 
noncompensably disabling).  The combined rating is 80 
percent.  Effective March 1994, he was awarded a TDIU.

There is no evidence that the veteran is blind.  He has 
claimed (such as at VA examinations, in written statements, 
and at his Board hearing) that his service-connected 
disabilities (particularly the lumbar and cervical spine 
conditions) affect his lower extremities enough to 
essentially preclude locomotion without the aid of a manual 
wheelchair or four-wheeled walker.  The Board has determined 
that an approximate balance of positive and negative evidence 
indicates that the first listed criteria at 38 C.F.R. § 3.809 
are met, and that specially adapted housing is warranted. 

At a November 2004 outpatient visit, the veteran said he used 
a wheelchair approximately 90 percent of the time.  In a 
December 2004 statement, he wrote that he used the wheelchair 
throughout his home but that he needed to transfer to a 
walker at various choke points (such as doorways, hallways, 
and bathrooms).  This transfer process reportedly caused 
severe pain.  At a July 2005 VA examination, he said that 
severe flare-ups of low back pain and radicular 
symptomatology averaged about 45 minutes every day.  He said 
he could walk within his residence but used a wheelchair when 
going outside (such as to shop).  He said he could ambulate 
25 yards without mechanical assistance and approximately 100 
yards on soft grass.  He said he could not tolerate stairs or 
steps and could not use ladders.  He described how prolonged 
standing in a slightly forward flexed position (such as when 
washing dishes) caused a flare up.  He used the wheeled 
walker to take breaks during such activities.  While he said 
he could try to go shopping or watch his kids playing sports, 
he would pay for it dearly the next day.  

On an October 2005 VA Form 9, he asserted that his back 
condition left him wheelchair bound and that he was unable to 
walk or drive.  At his March 2006 VA examination, he said he 
was in his wheel chair the majority of the time.  At his 
September 2006 Board hearing, the veteran testified that he 
could walk without his walker, but only to take a few painful 
steps.  

The clinical evidence is mixed.  On one hand, the veteran 
appeared in no distress, exhibited no excessive pain 
behavior, and had a normal tandem gait at a September 2003 
outpatient visit.  At a May 2004 physical therapy session, 
his gait was antalgic with pain in both legs, but he also 
could flex and extend his knees, balance fairly, and move 
independently.  Although he had decreased range of back 
motion at a February 2005 outpatient visit, he still could 
heel and toe walk.  His gait also appeared normal at an April 
2005 pain consultation, and he walked (albeit slowly) at a 
May 2005 clinical pharmacy visit.  At a July 2005 VA 
examination, he was able to use his lower extremities and 
there was no evidence of musculoskeletal atrophy of the lower 
extremities.  He moved about the examination room without 
significant indication of a pain response.  

Nevertheless, the VA examiner included the following 
statements in his report:

[T]he veteran would at least as likely as 
not require intermittent use of a 
wheelchair . . .  In addition, within the 
veteran's residence, it is at least as 
likely as not that he does have 
intermittent need for a walker or 
mechanical device to support ambulation 
between rooms. . . . Regarding indication 
for adapted housing or automotive and 
adaptive equipment, that opinion is most 
appropriately [made by] trained 
occupational therapists.  
  
In clinical settings over the years, the veteran has been 
able to move to varying degrees without his wheelchair or 
walker.  Yet that was certainly not the case at the most 
recent VA examination, conducted in March 2006.  Here, it was 
noted that the veteran was unable to heel walk, toe walk, 
single leg stand, or deep knee bend.  The strength of his 
lower extremities was 4/5 but very guarded, as the wrong 
movement would apparently cause muscle spasm and make him 
fall.  While he displayed adequate knee and ankle jerks and 
adequate grip tests of all the toes, the VA examiner noted 
that he experienced too much pain to further evaluate 
vibration, proprioception, or muscle movement.  The VA 
examiner (who did not indicate that the veteran appeared to 
be malingering or exaggerating his pain) diagnosed him as 
having progressive worsening multiple low back surgeries with 
chronic neurogenic pain and a dorsal column stimulator with 
adverse allodynia pain to both feet, and degenerative 
cervical spine without neurogenic radiculopathy but chronic 
myofascial headache, stiffness, and pain.  

The VA examiner also included the following text in the 
report:

As [the veteran's] activities of daily 
living need to be maximized as much as 
possible, it would be reasonable to 
adjust his environment so he can access, 
as needed, all parts of his house with 
his wheelchair.  As he ages, his 
condition is going to progressively 
worsen so environmental modification will 
be absolutely necessary. 

The Board acknowledges that the veteran has been able to 
ambulate (at least to some degree) without the aid of his 
walker or wheelchair in clinical settings over the years.  
However, he (and his spouse, who also testified at the Board 
hearing) have consistently reported that on a daily basis, 
his ability to move his lower extremities is severely 
limited, particularly due to his low back and cervical spine 
disabilities.  The March 2006 VA examination report appears 
to confirm this level of symptomatology.  In light of this 
examination report and the veteran's consistent written and 
oral testimony, the Board finds the evidence at least in 
relative equipoise as to whether he has effectively lost 
"the use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.809.  Accordingly, the claim is granted.

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded from receiving a special 
home adaptation grant.  See 38 C.F.R. § 3.809a.  Essentially, 
since he qualifies for assistance in the acquisition of 
specially adapted housing, home adaptations are included in 
the construction.

B.  Automobile/adaptive equipment

At the September 2006 Board hearing, the veteran's spouse 
testified that her husband could not drive at all because his 
legs would cramp up, risking a crash.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service: (i) loss or permanent loss of 
use of one or both feet; (ii) loss or permanent loss of use 
of one or both hands; or (iii) permanent impairment of vision 
of both eyes.  38 C.F.R. § 3.808(a), (b).  For adaptive 
equipment eligibility only, service-connected ankylosis of 
one or both knees or one or both hips is sufficient to show 
entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

Loss of use of a foot can include extremely unfavorable 
ankylosis of the knee, complete ankylosis of two major joints 
of an extremity, shortening of the lower extremity of 3 1/2 
inches or more, and complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot-drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of that nerve.  See 38 
C.F.R. §§ 3.350(a)(2), 4.63.

Yet 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and do not constitute an exclusive list of 
manifestations of loss of use of a foot.  It is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  See 38 C.F.R. § 4.21 
[application of rating schedule]; see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

As detailed in the discussion above, there is at least a 
balance of positive and negative evidence that the veteran's 
service-connected disabilities (namely his cervical and 
lumbar spine conditions) have resulted in the effective loss 
of use of his lower extremities (including his feet).  The 
Board is therefore giving him the benefit of the doubt once 
again, and finding that the criteria for entitlement to 
financial assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment have been met.  
The claim is granted to that extent.

C.  Duties to notify and assist

Discussion of VA's duties to notify and assist the veteran is 
unnecessary, because (in light of the result here) any 
failure to fulfill these duties is essentially harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II).

ORDER

Entitlement to a certificate of eligibility for a special 
home adaptation grant is granted.  

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only, is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


